DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

2.	This office action is responsive to the application Nº 17120943 filed on December 14th, 2020 in which claims 1-15 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 12/14/2020 are acceptable for examination proceedings.

Claim Objections
6.	Claim 1 is objected to because of the following informalities:  On lines 18-19, it appears the Applicant intended “a pressing direction extending from the first conveying roller to the second extending roller” to read “a pressing direction extending from the first conveying roller to the second conveying roller”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1, 3-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US Pub. Nº 2007/0160398), in view of An et al. (US Pat. Nº 6,263,176).

10.	Regarding independent claim 1: Lim disclosed a printing apparatus ([0052], line 1; also see Fig. 1, reference 100) comprising: 
 	a recorder configured to record an image on a sheet ([0042], line 2); 
 	a first conveying roller (Fig. 7, reference 130) and a second conveying roller (Fig. 7, reference 139) configured to convey the sheet (Fig. 7, reference P1) to the recorder while pinching the sheet therebetween ([0051], lines 3-5); 
 	a first member which includes the first conveying roller and in which the first conveying roller is supported shakably (Fig. 5, reference 540); and 
 	a second member which includes the second conveying roller (Fig. 7, the support axis of the roller 139), 
 	wherein the first member includes: 

 	 	an extending part which extends in an extending direction of a rotation shaft of the first conveying roller ([0072], line 1; also see Fig. 5, reference 520), 
 	 	a first support, which rotatably supports a first end of the rotation shaft of the first conveying roller, at a first end of the extending part (Fig. 5, reference 523), 
 	 	a second support which rotatably supports a second end of the rotation shaft of the first conveying roller, at a second end of the extending part (Fig. 5, reference 523 on the opposite end of the extending part 520).
 	Lim is silent about at least one pressing part configured to press a central area of the extending part in a pressing direction extending from the first conveying roller to the second conveying roller, in a state that the first conveying roller and the second conveying roller are brought into contact with each other.
 	An et al. disclosed a roller support system (see Fig. 3) comprising an extending part (Fig. 3, reference 131), a first support at a first end of the roller (Fig. 3, reference 132), a second support at a second end of the roller (Fig. 3, reference 132 on the opposite end of the extending part 131), and at least one pressing part configured to press a central area of the extending part in a pressing direction extending from the first conveying roller to the second conveying roller, in a state that the first conveying roller and the second conveying roller are brought into contact with each other (Fig. 3, references 135).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of An et al. with those of Lim by providing a pressing part on the extending part in order to create the necessary pressure nip between the two rollers and prevent slippage of the recording medium.

11.	Regarding claim 3: The combination of Lim and An et al. disclosed the printing apparatus according to claim 1, wherein the pressing part is swingable with respect to the 

12.	Regarding claim 4: The combination of Lim and An et al. disclosed the printing apparatus according to claim 3, wherein the extending part includes a shaft configured to support the pressing part (An et al. Fig. 4, reference 133); and the pressing part includes a fitting part fitted to the shaft (An et al. Fig. 4, the connection point between the pressing part 135 and the extending part 133 (not shown)).

13.	Regarding claim 5: The combination of Lim and An et al. disclosed the printing apparatus according to claim 1, wherein the first member includes: a support which supports the pressing part (An et al. Fig. 4, reference 131); a frame which supports the support to be movable in the pressing direction (An et al. Fig. 4, reference 133); and a biasing member configured to bias the support in the pressing direction (An et al. Fig. 4, the pressing member 135 is a compression spring).

14.	Regarding claim 11: The combination of Lim and An et al. disclosed the printing apparatus according to claim 1, wherein the pressing part is connected to the central area of the extending part (An et al. Fig. 4, the part of the extending part 131 connected to the pressing part 135) and to a part, of the first member, which faces the extending part (An et al. Fig. 4, the part of the frame 133 connected to the pressing part 135).

15.	Regarding claim 12: The combination of Lim and An et al. disclosed the printing apparatus according to claim 1, wherein the first member includes a frame (Lim, Fig. 5, reference 540) having: a first part in which a third hole through which the first end of the rotation shaft of the first conveying roller penetrates is provided, and which movably supports the first 

16.	Regarding claim 13: The combination of Lim and An et al. disclosed the printing apparatus according to claim 1, comprising a biasing member configured to bias the roller support in a conveying direction of the sheet in the state that the first conveying roller and the second conveying roller are brought into contact with each other (Lim, Fig. 5, reference 538).

17.	Regarding claim 14: The combination of Lim and An et al. disclosed the printing apparatus according to claim 1, wherein the recorder is a liquid discharging head configured to discharge a liquid to the sheet (Lim [0052], lines 1-4).

18.	Regarding claim 15: The combination of Lim and An et al. disclosed the printing apparatus according to claim 1, wherein the first member is 2138711swingable relative to the second member (Lim, see Fig. 1, the first member 540 is swingable with the door 102 to provide access to the developing cartridge 140).

19.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lim (US Pub. Nº 2007/0160398), in view of An et al. (US Pat. Nº 6,263,176) as applied to claims 1, 3-5 and 11-15 above, and further in view of Kondo (US Pat. Nº 9,403,381).

20.	Regarding claim 2: The combination of Lim and An et al. disclosed the printing apparatus according to claim 1.

 	Kondo disclosed a printing apparatus (Fig. 1, reference 100), comprising a first roller and a second roller for conveying a printing medium there between (Fig. 2, references 33 and 39 respectively), wherein the first roller and the second roller are held on both ends with respective shared supporting frames (Fig. 2, references 40a and 40b respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kondo with those of the combination of Lim and An et al. by coupling the first roller and the second roller to the same support in order to better control the positioning of the first roller with respect to the second roller.

Allowable Subject Matter
21.	Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.

24.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
25.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853